       Case 20-30602 Document 126 Filed in TXSB on 03/19/20 Page 1 of 11



                          UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

 In Re:                                            §
                                                   §
 HIGH MESA, INC., et al.,                          §    Case No. 20-30602
                                                   §    (Chapter 7)
 Debtors.                                          §    (Jointly Administered)
                                                   §
                                                   §

      APPLICATION TO EMPLOY MACCO RESTRUCTURING GROUP, LLC AS
              FINANCIAL ADVISOR PURSUANT TO SECTION 327

       THIS MOTION SEEKS AN ORDER THAT MAY ADVERSELY AFFECT YOU.
       IF YOU OPPOSE THE MOTION, YOU SHOULD IMMEDIATELY CONTACT
       THE MOVING PARTY TO RESOLVE THE DISPUTE. IF YOU AND THE
       MOVING PARTY CANNOT AGREE, YOU MUST FILE A RESPONSE AND
       SEND A COPY TO THE MOVING PARTY. YOU MUST FILE AND SERVE
       YOUR RESPONSE WITHIN 21 DAYS OF THE DATE THIS WAS SERVED ON
       YOU. YOUR RESPONSE MUST STATE WHY THE MOTION SHOULD NOT
       BE GRANTED. IF YOU DO NOT FILE A TIMELY RESPONSE, THE RELIEF
       MAY BE GRANTED WITHOUT FURTHER NOTICE TO YOU. IF YOU
       OPPOSE THE MOTION AND HAVE NOT REACHED AN AGREEMENT,
       YOU MUST ATTEND THE HEARING. UNLESS THE PARTIES AGREE
       OTHERWISE, THE COURT MAY CONSIDER EVIDENCE AT THE
       HEARING AND MAY DECIDE THE MOTION AT THE HEARING.

       REPRESENTED PARTIES SHOULD ACT THROUGH THEIR ATTORNEY.


TO THE HONORABLE MARVIN ISGUR, UNITED STATES BANKRUPTCY JUDGE:

          Christopher Murray, Chapter 7 Trustee for the Debtors, files this Application to Employ

MACCO Restructuring Group, LLC as Financial Advisor Pursuant to Section 327 (“Application”) and the

Declaration of Drew McManigle (“McManigle Declaration”), attached as Exhibit A hereto in

support of the Application, and respectfully states as follows.

                                     RELIEF REQUESTED

       1.       The Trustee requests that the Court enter an order, substantially in the form of the

proposed order attached hereto, authorizing the Trustee to retain MACCO Restructuring Group, LLC

                                                                                        Page 1 of 11
       Case 20-30602 Document 126 Filed in TXSB on 03/19/20 Page 2 of 11



(“MACCO”) as financial advisor on an hourly fee basis pursuant to sections 327(a), 237(d) and 330,

effective February 18, 2020, pursuant to the terms of the engagement agreement attached hereto as

Exhibit B.

                                          JURISDICTION

        2.      This Court has jurisdiction over this application pursuant to 28 U.S.C. § 1334. This is

a core proceeding pursuant to 28 U.S.C. § 157(b).

        3.      Venue of the Debtors’ chapter 7 case (“Chapter 7 Case”) in this district is proper

pursuant to 28 U.S.C. §§ 1408 and 1409.

        4.      The statutory bases for the relief sought are §§ 327(a), 328, 330, and 704(a) of the

Bankruptcy Code, Bankruptcy Rules 2014, 2016, and 6003, and Bankruptcy Local Rule 2014-1.

                                          BACKGROUND

        5.      On January 24, 2020 (“Petition Date”), the Debtors each filed a voluntary petition

for relief under chapter 7 of the Bankruptcy Code thereby commencing the Chapter 7 Cases.

        6.      On January 30, 2020, this Court entered an order directing the joint administration of

the Debtors cases.

        7.      The United States Trustee appointed Christopher Murray as the chapter 7 trustee for

the Debtors’ estates.

                                       BASIS FOR RELIEF

        8.      Section 327(a) of the Bankruptcy Code authorizes a trustee to employ professional

that do not hold or represent an interest adverse to the debtor’s estate and that are disinterested

persons to assist him with his duties under the Bankruptcy Code. The Trustee’s retention of MACCO

is necessary to enable the Trustee to fulfill his duties under the Bankruptcy Code and is in the best

interests of the Debtor’s estate.




                                                                                          Page 2 of 11
        Case 20-30602 Document 126 Filed in TXSB on 03/19/20 Page 3 of 11



    A. MACCO’s Qualifications.

        9.      The Trustee has determined, in the exercise of his business judgment, that the size and

diversity of the Debtors’ operation and assets requires the estates to employ a financial advisor to

advise him with respect to the identification and sale of the Debtors’ assets. The Trustee further

believes that MACCO is well-qualified to provide its services to the estates in a cost-effective, efficient,

and timely manner. MACCO will coordinate with the Trustee and other retained professionals in these

cases to eliminate unnecessary duplication or overlap of work. Retaining such an advisor will enable

the Trustee to carry out his duties in these Chapter 7 cases and maximize the value of the estates for

the benefit of all stakeholders through the sale of the Debtors’ assets.

        10.     Drew McManigle (“McManigle”) is the founder and Managing Director of MACCO,

a financial advisory services company providing services to middle market companies, which was

founded in July 2019. For over twenty-five (25) years, McManigle has provided operational leadership,

business turnaround and bankruptcy services. Additionally, McManigle has conducted complex

litigation at the Federal, Bankruptcy and State levels, including complex worldwide litigation.

McManigle has held roles such as chief restructuring officer, interim CEO, operating chapter 11

trustee, assignee and receiver (domestically and internationally) where he provided interim

management, leadership and advice to companies in a variety of industries including Oil & Gas,

Healthcare, Pharma & Food Manufacturing, Defense Contracting, Consumer Products and

Hospitality, among others.

        11.     Of specific import to these cases, McManigle has first-hand oil and gas experience.

Recently, he participated in various roles in several complex oil and gas bankruptcy cases such as

Montco Offshore Contractors, LLC, Von Directional Drilling, Saga Petroleum Resources, Plantation

Petroleum Corp and Nighthawk Energy PLC, HWD Drilling, LLC and Leader Energy Services, Inc,

among others.


                                                                                               Page 3 of 11
         Case 20-30602 Document 126 Filed in TXSB on 03/19/20 Page 4 of 11



         12.    MACCO specializes in interim management, crisis management, turnaround

consulting, operational due diligence, creditor advisory services, and financial and operational

restructuring. MACCO’s debtor advisory services have included a wide range of activities targeted at

stabilizing and improving a company’s financial position, including developing or validating forecasts,

business plans and related assessments of a business’s strategic position; monitoring and managing

cash, cash flow and supplier relationships; assessing and recommending cost reduction strategies; and

designing and negotiating financial restructuring packages. MACCO’s employees have substantial

experience in business restructuring and bankruptcy proceedings.

         13.    In addition, McManigle and MACCO have become familiar with the Debtors’

businesses, financial affairs, and capital structure. Since their initial pre-petition engagement by the

Debtors, MACCO has worked closely with the Debtors’ management and other professionals in

assisting with the myriad requirements of preparing the companies for their Chapter 7 filings.

Accordingly, the Trustee believes that McManigle and MACCO have developed significant relevant

experience and expertise regarding the Debtors and the unique circumstances of these cases. For these

reasons, the Trustee believes that MACCO is well qualified to deal effectively and efficiently with

matters that may arise in the context of these cases.

         14.    Based on the foregoing, the Trustee seeks to employ MACCO as financial advisors

effective as of the date of February 18, 2020 (the date services were first provided to the Trustee)

pursuant to Local Rule 2014-1. The Trustee anticipates that such employment will help make the

administration of the estate more streamlined and effective, thereby increasing the ultimate amounts

available for distribution to creditors. The Trustee believes these efforts are critical to success in these

cases.




                                                                                               Page 4 of 11
       Case 20-30602 Document 126 Filed in TXSB on 03/19/20 Page 5 of 11




   B. Scope of Services.

       15.        As more fully described in the Engagement Agreement, among other things, MACCO

will develop a strategy for the Trustee to effectively market the Debtors’ assets for sale, assist the

Trustee with operation of any assets authorized by the Court, and consult with all applicable regulators

regarding the Debtors’ assets and obligations. Specifically, MACCO will provide such support services

as appropriate and feasible in order to advise the Trustee in the course of these Chapter 7 cases, as

follows:

             a. Provide accounting, forensic review, financial forecasting and related business advice
                and strategy required to enable you to efficiently administer the Debtors Estates under
                chapter 7 bankruptcy;

             b. Gather, prepare and review documents, lists and related materials necessary to
                investigate and quantify the Debtors business affairs and assets;

             c. Assist with or prepare weekly 13-week cash flow forecasts, budgets and related
                financial and business models that can be utilized by the Trustee, his counsel and
                others to understand the Company’s operations, assets, liabilities and liquidity;

             d. Review producing and non-producing oil & gas assets, inventory equipment and
                material to determine its salability and to provide monetization alternatives;

             e. Confer with the Trustee and his counsel contracts;

             f. Confer and provide advice in asset redeployment, sales, marketing and asset re-
                deployment or abandonment opportunities as deemed appropriate;

             g. Evaluate and make recommendations in connection with strategic alternatives as
                needed to maximize the value of the assets of the Debtors;

             h. Provide oversight and assistance, as directed and authorized by the Trustee or his
                counsel, in connection with communications and negotiations with creditors of the
                Estates including trade vendors, investors and other debtor constituents;

             i.   Review, quantify and validate proofs of claims filed in the Estates;

             j.   Prepare for, attend and testify, as necessary, at Court hearings; and,

             k. Provide any and all other professional services typically provided by a financial advisor
                as may be requested by the Trustee and his counsel.


                                                                                            Page 5 of 11
        Case 20-30602 Document 126 Filed in TXSB on 03/19/20 Page 6 of 11



        16.     It is necessary for the Trustee’s efforts to maximize the value of the estates that he

employs MACCO to render the foregoing professional services. Trustee believes that the services will

not duplicate the services that other professionals will be providing the Debtors in these cases.

Specifically, MACCO will carry out unique functions and will use reasonable efforts to coordinate

with the Debtors and other professionals retained in these cases to avoid the duplication of services.

    C. MACCO’s Disinterestedness.

        17.     To the best of the Trustee’s knowledge, and based upon the McManigle Declaration,

MACCO is a “disinterested person,” as such term is used in the Bankruptcy Code. Specifically,

MACCO neither holds nor represents any interest adverse to the Trustee, Debtors, or Debtors’

estates, and (ii) except as disclosed in the McManigle Declaration, has no connection to the Debtors

or to their significant creditors or other potential parties-in-interest.

        18.     As of the Petition Date, MACCO was not owed any fees with respect to any invoices

issued to the Debtors before the Petition Date.

        19.     To the extent MACCO discovers any facts bearing on the matters described herein

during the period of MACCO’s retention, MACCO has agreed to supplement the information

contained in the McManigle Declaration. As such the Trustee believes that MACCO is disinterested

and holds no materially adverse interest as to the matters upon which they are to be retained.

        20.     Except as stated in his declaration, McManigle has no connections with Debtors,

creditors, any other party in interest, their respective attorneys and accountants, the United States

trustee, or any person employed in the office of the United States trustee, and is a “disinterested

person” within the meaning of section 101(14) of the Bankruptcy Code, as modified by section

1107(b) of the Bankruptcy Code, and as required by section 327 of the Bankruptcy Code.




                                                                                          Page 6 of 11
       Case 20-30602 Document 126 Filed in TXSB on 03/19/20 Page 7 of 11



    D. MACCO’s Compensation.

        21.     MACCO’s employment by the Trustee would be, in all respects, including duration,

subject to an Order of this Court authorizing such employment.

        22.     MACCO would seek reasonable compensation from the estate only for actual and

necessary services as defined by the Bankruptcy Code and consistently with applicable guidance from

the Office of the United States Trustee.

        23.     JMB has agreed to reduced rates in this matter relative to what the firm would charge

to other clients for the same or similar work. The rates are summarized in the chart below:

                  Employee Classification
         Engagement Principal                                        $550 /hr
         Managing Director                                       $475 to $550 /hr
         Director                                                $350 to $500 /hr
         Senior Financial Analysts                               $350 to $475 /hr
         Financial Analysts                                       $175 - $350 /hr
         Administrative Staff                                     $100 - $200/hr

These rates are well within the wide range of rates charged by similarly qualified firms in this District.

        24.     MACCO will also seek reimbursement for out of pocket expenses, but only to the

extent reasonable and necessary, and only at actual cost.

        25.     The nature of MACCO’s engagement is not easily captured in discrete six-minute

increments of time. Accordingly, the Trustee requests this Court’s approval allowing MACCO to

record its time in contemporaneous records setting forth the exact number of hours worked each day

by each professional in a single entry, with a description of the general tasks and issues on which such

professional was engaged that day, and an estimate of the approximate time devoted to such tasks and

issues. The Debtor seeks this Court’s approval of this billing method as being in substantial

compliance with the applicable provisions of the Bankruptcy Code, the Bankruptcy Rules, the Local

Rules, and the guidelines established by the U.S. Trustee.



                                                                                             Page 7 of 11
       Case 20-30602 Document 126 Filed in TXSB on 03/19/20 Page 8 of 11



                                    NO PRIOR REQUEST

       26.     No prior motion or application for the relief requested herein has been made to this

Court or any other court.

                                            PRAYER

       27.     The Trustee respectfully requests that this Court enter an order substantially in the

form of the proposed order attached hereto and grant any other appropriate relief.


Dated: March 19, 2020                                Respectfully submitted,

                                                     /s/ Christopher Murray
                                                     Christopher Murray, Trustee
                                                     4119 Montrose Blvd, Suite 230
                                                     Houston, TX 77006
                                                     TBN: 24081057
                                                     Tel. (832) 529-3027
                                                     Fax. (832) 529-3393
                                                     chris@jmbllp.com

                                                     Chapter 7 Trustee




                                                                                       Page 8 of 11
       Case 20-30602 Document 126 Filed in TXSB on 03/19/20 Page 9 of 11



                                  CERTIFICATE OF SERVICE

        I hereby certify that, on March 19, 2020, pursuant to this Court’s Order Granting Motion to Limit
Notice [DE 108], this document was served on: (a) the Debtor, through its Counsel; (b) the U.S.
Trustee; (c) any parties requesting and receiving notice through ECF; and (d) the 20 largest unsecured
creditors (on a consolidated basis), to the extent known. A list of the unsecured creditors receiving
notice of this filing is attached hereto.



                                                        /s/ Christopher Murray
                                                          Christopher Murray




                                                                                            Page 9 of 11
  Case 20-30602 Document 126 Filed in TXSB on 03/19/20 Page 10 of 11



               UNSECURED CREDITORS RECEIVING SERVICE

Biloxi Marsh Lands Corporation             Innovative Energy Services, Inc
C/O Timothy W. Cerniglia                   16600 Park Row
4913 Newlands Street                       Houston, Tx 77084
Metairie, La 70006

Blank Rome LLP                             Kirkland & Ellis LLP
Attn Finance Dept                          300 North Lasalle Street
One Logan Square                           Chicago, Il 60654-3406
130 North 18th Street
Philadelphia, Pa 19103-6998

Blue Shale                                 Opportune LLP
C/O Kenneth Miller                         711 Louisiana Suite 3100
Miller Law Offices PLLC                    Houston, Tx 77002
936 E.Park Ave Suite 2
Fairmont, Wv 26555

Danos LLC                                  Pioneer Wireline Services LLC
3878 West Main Street                      Po Box 202567
Gray, La 70359                             Dallas, Tx 75320-2567

Deep Wilcox Oil & Gas And                  PriceWaterhouseCoopers LLC
Hankerson Oil Llc                          Po Box 952282
C/O Lewis Brisbois Bisgaard & Smith Llph   Dallas, Tx 75395-2282
24 Greenway Plaza, Suite 1400
Houston, Tx 77046

Exxon Mobil Corporation                    Santa Rosa County Tax Collector
C/O Mark Mcnamara                          6495 Caroline Street Ste E
Liskow & Lewis                             Milton, Fl 32570
701 Poydras Street, Suite 5000
New Orleans, La 70139

Gordon Arata Montgomery                    St Mary Parish Sheriff’s Office
201 St Charles Avenue                      Po Box 610
40th Floor                                 Patterson, La 70392-0610
New Orleans, La 70170-4000

H. L. Hawkins III                          Walter Oil & Gas Corp
Liskow & Lewis                             Po Box 301007
701 Poydras Street, Suite 5000             Dallas, Tx 75303-1007
New Orleans, La 70139




                                                                             Page 10 of 11
  Case 20-30602 Document 126 Filed in TXSB on 03/19/20 Page 11 of 11



Herbert L. Sadler, Sr.                   Weatherford Us LP
C/O Carver, Darden, Koretzky, Tessier,   Po Box 301003
Finn, Blossman, & Areaux, LLC            Dallas, Tx 75303-1003
1100 Poydras Street, Suite 3100
New Orleans, La 70163

HTI Services LLC                         Willkie Farr & Gallagher LLP
Po Box 709                               787 Sventh Avenue
Star, Id 83669                           New York, Ny 10019

Alta Mesa Resources, Inc.
C/O John F. Higgins, IV
Porter & Hedges
1000 Main Street 36th Floor
Houston, Tx 77002




                                                                        Page 11 of 11
